Citation Nr: 1728171	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-03 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine strain.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the left shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

5.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

6.  Entitlement to an initial compensable rating for restless leg syndrome of the right sciatic nerve.

7.  Entitlement to an initial compensable rating for restless leg syndrome of the left sciatic nerve.

8.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with degenerative changes prior to February 2, 2016, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 2010.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In October 2015, the Board remanded this case for further development, to include the issue of entitlement to initial compensable ratings for right and left foot plantar fasciitis. 

Thereafter, in a February 2016 rating decision, the Appeals Management Center (AMC) changed the diagnostic code under which the Veteran's bilateral foot disability was rated and increased the rating to 10 percent from December 1, 2010 (the date service connection was granted) and to 50 percent from February 2, 2016. The AMC also informed the Veteran that because "[t]his is the highest schedular evaluation allowed under the law for acquired flat foot" the rating action represented a total grant of benefits sought on appeal for the issue and that "this issue is considered resolved in full." Contrary to the AMC's determination, higher ratings exist not only for the period prior to February 2, 2016, but also for the period after.  See, e.g., 38 C.F.R. § 4.73, Diagnostic Code 5284 (allowing for up to a 40 percent rating per foot).  Since the February 2016 rating decision did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board also notes that the Veteran's claim file is entirely electronic, but that the majority of the documents exist in the Virtual VA (VVA)/ Legacy Content Manager Documents paperless claims processing system, rather than the Veterans Benefits Management System (VBMS). Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record in VVA/ Legacy Content Manager Documents.

The Board remanded the claim again in September 2016, as it appeared that VA treatment records had not been scanned into the Veteran's electronic record.  During the course of the last remand, the RO granted an increased rating of 20 percent for the Veteran's left shoulder disability, effective December 1, 2010; and granted an earlier effective date for service connection for left knee instability, assigning a 10 percent rating, effective February 1, 2016.  The Veteran has not indicated that he is satisfied with these ratings.  Thus, this claim is still before the Board.  See AB supra.  The case is now returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand in September 2016, VA treatment records dated from December 2010 to November 2016 were scanned into VBMS.  However, upon further review, the Veteran's electronic record still is not complete.

Specifically, the Veteran's representative noted in an April 2017 appellant's brief that in an April 10, 2016 statement, the Veteran asserted (after his last VA examinations addressing the claim in January and February 2016) that his back disability continued to worsen, as well as his bilateral plantar fasciitis.  This statement is not in the Veteran's electronic record.  On remand, efforts should be made to ensure that all of the Veteran's statements, correspondence, and relevant medical evidence have been scanned into the Veteran's VBMS file, including, but not limited to the Veteran's April 10, 2016 statement.  

In addition, as the Veteran reportedly has stated that the severity of his lumbar spine and plantar fasciitis disabilities has worsened since they were last evaluated, additional examination is warranted to address the claim.  It also is noteworthy that in July 2016, the United States Court of Appeals for Veterans Claims issued the opinion of Correia v. McDonald, 28 Vet. App. 158 (2016), which clarifies additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The VA examinations in January 2016 and February 2016 pertaining to the lumbar spine, knees, and left shoulder addressed pain on weight-bearing, but did not otherwise address whether there was pain on active and passive motion.   

Accordingly, the case is REMANDED for the following action:

1.  Efforts should be made to ensure that all of the Veteran's statements, correspondence, and relevant medical evidence have been scanned into the Veteran's VBMS file, including, but not limited to the Veteran's April 10, 2016 statement, as referenced by the Veteran's representative on an April 25, 2017 appellant's brief.  

2.  Make arrangements to obtain any relevant VA treatment records pertaining to the hearing loss, restless leg syndrome, plantar fasciitis, bilateral knees, low back strain, and left shoulder arthritis dated from November 2016 to present.

3.  Ask the Veteran to identify any additional treatment he has received for his hearing loss, restless leg syndrome, plantar fasciitis, bilateral knees, low back strain, and left shoulder arthritis.  After the Veteran has signed the appropriate releases, those records not already in the claims file should be obtained and associated with the record.  All attempts to procure records should be documented in the record.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts to allow them the opportunity to obtain and submit those records for VA review.

4.  Schedule the Veteran for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of service-connected right and left foot plantar fasciitis with degenerative changes.  The examiner must review the claims file and should note that review in the report. Any indicated studies should be performed.  Any range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  All information required for rating purposes must be provided by the examiner.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Schedule the Veteran for a VA examination to determine the current severity of lumbar spine strain.  The examiner must review the claims file and should note that review in the report.  All indicated tests should be accomplished, and all clinical findings should be reported in detail.  If a separate neurological examination is necessary, that examination should be scheduled.  The examination should set out orthopedic and neurological findings indicating the extent and severity of the service-connected lumbar spine disability.  The examiner should provide the following:

(a) The examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the lumbar spine disability, to include any radiculopathy. All neurological manifestations should be described in detail and the specific nerve affected should be specified, with the degree of paralysis caused by the service-connected disability stated. 

(b) The examiner should conduct range of motion testing of the lumbar spine, expressed in degrees.  The examiner should make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the lumbar spine due to pain or any of the other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limitation of motion.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c) The examiner should indicate whether any current muscle spasm or guarding is severe enough to result in an abnormal gait, or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(d) The examiner should indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any ankylosis, and whether the ankylosis is favorable or unfavorable. 

(e) The examiner should state the number of weeks, if any, during the past 12 months, that the Veteran has had incapacitating episodes, which means a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

6.  Schedule the Veteran for a VA examination to determine the current level of severity of left shoulder degenerative arthritis, and right and left knee strain.  The examiner must review the claims file and should note that review in the report. Any indicated studies should be performed.  All information required for rating purposes must be provided by the examiner.  All necessary tests and studies should be performed.  All pertinent pathology associated with the service-connected left shoulder and knee disabilities, to include range of motion studies in degrees; functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination; additional limitation of motion during flare-ups and following repetitive use; and finding regarding any instability and subluxation should be noted in the examination report. Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




